DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered and are partially persuasive.
	The objection to claim 36 is withdrawn in response to applicant’s amendment.
	Regarding applicant’s assertion that Astrom fails to teach “compar[ing] the received reflection signal with the known internal reflection signal”, the examiner respectfully disagrees. Paragraphs 0044-0049 of Astrom describe comparing measurements of the time of flight as well as the magnitude between an internally reflected signal (indicating debris) and an externally reflected signal (indicating a clean window portion). In order to facilitate this comparison, and thus in order to determine the presence of debris on the window, the internally reflected signal must be known. Applicant may be intending a narrower interpretation of the limitation “known internal reflection signal”, but the metes and bounds of the claim limitation as written is met by the disclosure of Astrom, as will be further explained in the updated prior art rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 187 and 189 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
187: It is unclear how a known internal reflection signal is intended to include an indication of light reflected from a clean part of the protective window, since the window claimed is understood to be transparent, allowing for light to pass through unless obstructed by debris on the window. Therefore, a person of ordinary skill in the art would not readily understand how an internal reflection includes either a non-internal component (such as the light that is passed through the window) or how an internal reflection includes light that is reflected from a clean portion of the window, which is not readily understood to be itself reflective, unless debris is causing reflection. For purposes of examination, this limitation will be interpreted as using light measured from a clean portion of the window as well as that from a reflective portion of the window (e.g. caused by debris) to determine an internal reflection.
189: It is unclear to what the terms “ascend” and “descend” are referring. That is to say, the claim is lacking a reference to how the internal reflection signal is considered to “ascend” or “descend”, such as with respect to what point of reference.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23, 50, 181, 183-192 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US20190377072A 1 (Astrom).
23, 50 mutatis mutandis. Astrom discloses A LIDAR system for projecting light through a protective window associated with the LIDAR system (Fig. 2: 3D-camera (ToF) device 1, transparent cover 3; (par 34), the system comprising:
at least one processor (Fig. 2: control unit 20; par 4-51) configured to:
control at least one LIDAR light source (Fig. 2: light source 6; par 43);
receive a reflection signal from at least one sensor (Fig. 2: Time-of-Flight (ToF) sensor 5; (par 39-40), wherein the received reflection signal includes indications of at least one of:
light reflected from the protective window (Fig. 3: 10, 7.2, par 44-45), and light reflected from objects in the field of view and passing through the protective window prior to reaching the at least one sensor (Fig. 8: returning light; par 77);

access stored information characterizinga known internal reflection signal of the LIDAR system [at least par 0044, fig. 2 teach light reflected within an inner surface (light 7.1) corresponding to predetermined angle A];
compare the received reflection signal with the  known internal reflection signal [at least 0044, fig. 2 teach comparing internally reflected light 7.1 to received reflection light 7.2 in order to determine the presence of dirt 100 on transparent cover 300];
based on the comparison, determine a presence and a type of an obstruction of the protective window [at least 0044, par 2 teach comparing internally reflected light 7.1 to received reflection light 7.2 in order to determine the presence of dirt 100 on transparent cover 300]; and
presence and the type of the obstruction [at least 0052 teaches outputting determination of dirt presence].
	181. Astrom discloses a difference between the received reflection signal and the known internal reflection signal is used to determine the presence and the type of the obstruction [at least 0044-0048 teach a difference based on time of flight and/or amount of light received at the sensor].
	183. Astrom discloses at least one LIDAR light source includes a dedicated emitter [fig. 2, light source 6].
	184. Astrom discloses the at least one sensor includes a ranging detector [0039, time of flight sensor 5, wherein time of flight is indicative of range].
	185. Astrom discloses the at least one sensor includes a dedicated detector [0039, sensor pixel plane].
	186. Astrom discloses comparing at least one of a timing, an intensity, a polarization, a temporal profile, or a spatial profile of the received reflection signal with those of the known internal reflection signal [at least 0044-0048 teach a comparison based on time of flight and/or amount of light received at the sensor].
	187. Astrom discloses known internal reflection signal includes an indication of light reflected from a clean part of the protective window [at least 0044].
	188. Astrom discloses comparing the received reflection signal to a temporal amplitude profile of the known internal reflection signal or comparing a temporal width of the received reflection signal to the known internal reflection signal [at least 0044-0048 teach comparing time of flight for internal reflection signal and received reflection signal from which a temporal width of the respective signals can be derived].
	189: Astrom discloses comparing the received reflection signal with one or more threshold parameters, the one or more threshold parameters including one or more of a duration of the known internal reflection signal, a rate of ascend of the known internal reflection signal, or a rate of descend of the known internal reflection signal [at least 044-0048 teach the comparison based on expected time of flight].
	190: Astrom discloses determining whether a time period for the received reflection signal to fall below a threshold intensity is longer than a predetermined duration [0044-0048 describe using time of flight and magnitude of received light at the sensor as a determination for detecting debris on the window, which necessitates a threshold intensity because intensity of light received from debris (or magnitude) must be lower than light received from an unobstructed window].
	191: Astrom discloses determining whether an intensity of the received reflection signal exceeds a predetermined threshold within a predetermined time window from the emission of the light pulse [0044-0049 describe using time of flight to determine the presence of debris, therefore, a threshold time window must exist because light reflected from debris travels for a shorter measure of time than does light that passes through an unobstructed window and subsequently reflected].
	192: Astrom discloses analyze at least one of a timing, an intensity, a polarization, or a temporal profile of the received reflection signal to distinguish between a reflection from a blockage and a reflection from an external object [at least 0044-0049 teaches analyzing a time of flight of the internally reflected light (indicative of a blockage) and a reflected received (external) light)].
Claim(s) 24, 28-33, 36-37, 182 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20190377072A 1 (Astrom) in view of US20190009752A1 (Rice).
24. Astrom teaches the at least one processor is further configured to detect, based on the received reflection signal, a particular obstruction pattern at least partially obstructing light passage through the protective window [at least par. 0044, fig. 2].
Astrom explicitly lacks, but Rice teaches access stored information characterizing reference obstruction patterns for at least one of: salt, mud, road grime, now, rain, dust, bug debris, pollen, and bird droppings [par 0085-0087 e.g. “a first type precipitation, such as snow, may produce a first signature or pattern when sensed by the precipitation sensor 130. A second type of precipitation, such as rain, may produce a second signature or pattern when sensed by the precipitation sensor 130”];
compare the detected obstruction pattern with the reference obstruction patterns by applying  in order to determine a likely obstruction-pattern match [par 0085-0087 e.g. “during light rain conditions, raindrops may produce a first signature or pattern when sensed by the precipitation sensor 130, where during heavy rain conditions, raindrops may produce a second signature or pattern when sensed by precipitation sensor 130. In some implementations, the vehicle computing system 102 can be configured to determine the type and/or level of the precipitation the autonomous vehicle 10 is operating in based on the data indicative of a weather condition obtained from the precipitation sensor 130”]; and based on the likely match, output information indicative of the match (Rice par 85-87 “determine the type and/or level of the precipitation the autonomous vehicle 10 is operating in based on the data indicative of a weather condition obtained from the precipitation sensor 130”, it is noted that in order to determine the pattern is matching to one of the categories of obstruction, reference pattern is necessarily stored and compared to).
It would have been obvious to one of ordinary skill in the art to modify Astrom to access, compare and determine obstruction characteristics as taught by Rice because doing so may provide better detection of objects or decision making based on the detection depending on the type of obstruction.
28. Astrom discloses The LIDAR system of claim 23, wherein the at least one processor is further configured to detect the particular obstruction pattern by determining from the reflections signals internal reflection parameters associated with different areas of the protective window (Astrom Figs. 3, 5 note that the difference in internal reflection in different parts of the transparent cover yields whether dirt 100 is detected or not (par 18, 60, 75).
29. Astrom discloses The LIDAR system of claim 23, wherein the at least one processor is further configured to detect the particular obstruction pattern based on differences between signal baseline parameters and internal reflection parameters associated with the area of the protective window (Astrom par 60-64).
30. Astrom discloses The LIDAR system of claim 23, wherein the at least one processor is configured to use the indications of light reflected from the protective window to identify atleast one obstructed pixel (Astrom par 45-48, 64).
31. Astrom discloses The LIDAR system of claim 23, wherein the at least one processor is further configured to detect the particular obstruction pattern based on light detected during a time period between light leaving the at least one light source and reflection impinging on the least one sensor (par 45, 52).
32. Astrom in view of Rice teaches The LIDAR system of claim 23, wherein the at least one processor is further configured to output information that includes a window cleaning request associated with the determined cause of the obstruction of the protective window based on the obstruction-pattern match (Rice par 85-87 e.g. “determine a sensor cleaning sequence based at least in part on the data obtained from the precipitation sensor 130”).
It would have been obvious to one of ordinary skill in the art to modify Astrom to include a cleaning mechanism of the transparent window in case of an obstruction such as precipitation because doing so may enhance detection.
33. Astrom in view of Rice teaches The LIDAR system of claim 32, wherein the at least one processor is further configured to select a cleaning process associated with the type of the obstruction of the protective window, and to output information that includes a window cleaning request associated with the selected cleaning process (Rice par 85-88 e.g. “determine a sensor cleaning sequence for the sensor cleaning system 150 such as, for example, by determining which sensors 101 to clean and/or a frequency of sensor cleaning based on the type and/or intensity of precipitation sensed by a precipitation sensor”).
It would have been obvious to one of ordinary skill in the art to modify Astrom to include a cleaning mechanism of the transparent window in case of an obstruction such as precipitation because doing so may enhance detection.
36. Astrom discloses A LIDAR system for projecting light through a protective window associated with the LIDAR system (Fig. 2: 3D-camera (ToF) device 1, transparent cover 3; par 134), the system comprising:
at least one processor (Fig. 2: control unit 20; par 4-51) configured to:
control at least one LIDAR light source (Fig. 2: light source 6; par 43);
receive a reflection signal from at least one sensor (Fig. 2: Time-of-Flight (ToF) sensor 5; (par 39-40), wherein the received reflection signal includes indications of at least one of: light reflected from the protective window (Fig. 3: 10, 7.2, par 44-45), and light reflected from objects in the field of view and passing through the protective window prior to reaching the at least one sensor (Fig. 8: returning light; par 77);

access stored information characterizing a known internal reflection signal [at least par 0044, fig. 2 teach light reflected within an inner surface (light 7.1) corresponding to predetermined angle A];
compare the received reflection signal with the known internal reflection signal [at least 0044, fig. 2 teach comparing internally reflected light 7.1 to received reflection light 7.2 in order to determine the presence of dirt 100 on transparent cover 300];
based on the comparison, determine a presence and a type of an obstruction of the protective window at a first time [at least 0044, par 2 teach comparing internally reflected light 7.1 to received reflection light 7.2 in order to determine the presence of dirt 100 on transparent cover 300].
Astrom explicitly lacks, but Rice teaches initiate at least one remedial action, based on the type of the obstruction, to increase the amount of light passing through the protective window at a second time (Rice par 85-87 e.g. “determine a sensor cleaning sequence based at least in part on the data obtained from the precipitation sensor 130” it is noted that by cleaning the window more light would pass through).
It would have been obvious to one of ordinary skill in the art to modify Astrom to include a cleaning mechanism of the transparent window in case of an obstruction such as precipitation because doing so may enhance detection.
37. Astrom in view of Rice teaches The LIDAR system of claim 36, wherein the at least one remedial action includes output information that includes a window cleaning request (Rice par 85-87 e.g. “determine a sensor cleaning sequence based at least in part on the data obtained from the precipitation sensor 130” it is noted that by cleaning the window more light would pass through).
It would have been obvious to one of ordinary skill in the art to modify Astrom to include a cleaning mechanism of the transparent window in case of an obstruction such as precipitation because doing so may enhance detection.
	182. Astrom explicitly lacks, but Rice teaches a laser ranging emitter [0063 (ranging laser)].
		It would have been obvious to one of ordinary skill in the art to modify Astrom to include the laser emitter of Rice because laser sources are common in LIDAR systems for the purpose of determining time of flight based on laser pulse transit time.
Claim(s) 25-27, 38-39, 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20190377072A1 (Astrom) in view
of US20190009752A1 (Rice) further in view of US20180188362A1 (Fujita).
25. While Astrom not explicitly disclosing, Astrom in view of Rice further in view of Fujita teaches The LIDAR system of claim 24, wherein the at least one pattern recognition algorithm includes a temporal pattern analysis of the detected obstruction pattern (Fujita  par 36-37 e.g. “extracts, as the dirt candidate points, from the plurality of measurement points, the measurement points each having the transmission and reception time measured by the transmission and reception time measurement unit 32, shorter than the predetermined first threshold time Tht1” it is noted that a temporal pattern may be the pattern in reflection times from the obstruction, or dirt, points.).
It would have been obvious to one of ordinary skill in the art to modify Astrom in view of Rice to use temporal pattern detection for detecting the pattern caused by the obstruction because adding the time of reflection requirement in order to determine the obstruction or dirt points may increase the accuracy of detection. Also, in pattern recognition, selection among time, spectrum, or spatial pattern recognition is choosing from a finite number of identified, predictable solutions hence doing so would be obvious to try.
26. While Astrom not explicitly disclosingg, Astrom in view of Rice further in view of Fujita teaches The LIDAR system of claim 24, wherein the at least one pattern recognition algorithm includes a spatial pattern analysis of the detected obstruction pattern (Fujita par 31, 37-38 note the determination of the dirt point distribution is a spatial pattern analysis).
It would have been obvious to one of ordinary skill in the art to modify Astrom in view of Rice to use point distribution or spatial pattern detection for detecting the pattern caused by the obstruction because adding the point spatial distribution or pattern requirement in order to determine the obstruction or dirt points may increase the accuracy of detection. Also, in pattern recognition, selection among time, spectrum, or spatial pattern recognition is choosing from a finite number of identified, predictable solutions hence doing so would be obvious to try.
27. While Astrom not explicitly disclosing, Astrom in view of Rice further in view of Fujita teaches The LIDAR system of claim 23, wherein the at least one processor is configured to use indications of light reflected from objects in the field of view and passing through the protective window to determine the likely obstruction-pattern match (Fujita par 31, 56 note that by for example determining the ToF is suddenly much lower than the ToF for object detection (time pattern) the object detection is used in determination of obstruction).
It would have been obvious to one of ordinary skill in the art to modify Astrom in view of Rice to use point distribution or spatial pattern detection for detecting the pattern caused by the obstruction because adding the time pattern requirement (as compared to object detection regular time pattern) in order to determine the obstruction or dirt points may increase the accuracy of detection.
38. While Astrom not explicitly disclosing, Astrom in view of Rice further in view of Fujita teaches The LIDAR system of claim 36, wherein the at least one remedial action includes projecting at the second time less light towards the 
It would have been obvious to one of ordinary skill in the art to modify Astrom to have the beam directed less to the obstructed areas of the transparent window because doing so would reduce the loss of optical beam and increase the usable beam for object detection.
39. While Astrom not explicitly disclosing, Astrom in view of Rice further in view of Fujita teaches The LIDAR system of claim 36, wherein the at least one remedial action includes projecting at the second time more light towards areas of the protective window other than an area of the obstruction 
It would have been obvious to one of ordinary skill in the art to modify Astrom to have the beam directed through the non obstructed areas of the transparent window because doing so would ensure usability of the beams for object detection.
42. Astrom in view of Rice further in view of Fujita teaches The vehicle of claim 41, wherein the detected particular obstruction pattern is associated with at least two neighboring instantaneous positions (Fujita Fig. 6: the group of “seven dirt points” are neighboring positions; par 51, 52).
It would have been obvious to one of ordinary skill in the art to modify Astrom to detect multiple adjacent or separate pixels for dirt points, because doing so would enhance detection and can provide further granularly on obstruction detection.
43. Astrom in view of Rice further in view of Fujita teaches The vehicle of claim 41, wherein the detected particular obstruction pattern is associated with at least two separated instantaneous positions (Fujita Fig. 6: the group of “seven dirt points” and “four dirt points” and “one dirt point” have separate positions; par 51, 52).
It would have been obvious to one of ordinary skill in the art to modify Astrom to detect multiple adjacent or separate pixels for dirt points, because doing so would enhance detection and can provide further granularly on obstruction detection.
Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20190377072A1 (Astrom) in view of US20190009752A1 (Rice) further in view of US 20060219875 Al (Yamada).
34. While Astrom not explicitly disclosing, Astrom in view of Rice further in view of Yamada teaches The LIDAR system of claim 32, wherein the at least one processor is further configured to cause a change in light flux projected from the at least one light source based on the type of the obstruction of the protective window (Yamada par 112 e.g. “an intensity of the radiated laser beams irradiated to the dirt block increases, and intensities of the radiated laser beams irradiated over the target region becomes uniform”).
It would have been obvious to one of ordinary skill in the art to modify Astrom to increase the intensity of the light source when there is obstruction because doing so would provide the necessary power to the scene for detection.
Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20190377072A1 (Astrom) in view of US20190009752A1 (Rice) further in view of US 6084519 A (Coulling).
35. While Astrom not explicitly disclosing, Astrom in view of Rice further in view of Yamada teaches The LIDAR system of claim 32, wherein the at least one processor is further configured to cause a change in a sensitivity of the at least one sensor based on the type of the obstruction of the protective window (Coulling col 17 In 64-col 18 In 5).
It would have been obvious to one of ordinary skill in the art to modify Astrom such that a sensitivity of a sensor would change based on the amount of obstruction, for example based on the amount of rain on the transparent window because doing so provides better performance of the system by adapting to the environment better.
Claim(s) 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20190377072A1 (Astrom) in view of US20180188362A1 (Fujita).
51. Astrom discloses A LIDAR system for projecting light through a protective window associated with the LIDAR system (Fig. 2: 3D-camera (ToF) device 1, transparent cover 3; 134), the system comprising: 
at least one processor (Fig. 2: control unit 20; 4-51) configured to:
control at least one LIDAR light source (Fig. 2: light source 6; 943);
receive LIDAR reflections signals from at least one sensor (Fig. 2: Time-of-Flight (ToF) sensor 5; 39-40), wherein the LIDAR reflections signals include indications of light reflected from the protective window inside the LIDAR system (Fig. 3: 10, 7.2, par 44-45);
determine internal reflection parameters from the LIDAR reflections signals (Figs. 3, 5 note that the difference in internal reflection in different parts of the transparent cover yields whether dirt 100 is detected or not; (par 18, 60, 75);
access memory storing a known internal reflection signal associated with the LIDAR system (at least par 0044, fig. 2 teach light reflected within an inner surface (light 7.1) corresponding to predetermined angle A);
use the internal reflection parameters and the known internal reflection signal to identify at least one obstructed portion of the field of view (Figs. 3, 5 note that the difference in internal reflection in different parts of the transparent cover yields whether dirt 100 is detected or not; par 18, 60-64, 75; par 44, fig. 2 teach comparing internally reflected light 7.1 to received reflection light 7.2 in order to determine the presence of dirt 100 on transparent cover 300). 
While Astrom not explicitly disclosing, Astromin view of Fujita teaches alter a light source parameter such that more light is projected toward other portions of the field of view than light projected toward the at least one obstructed portion of the field of view (Fujita Figs. 3, 4; par 43-45 “in a case where the dirt is present (Yes), the control processing unit 3A returns the processing to the processing S1 without outputting, to the detection processing unit 5, the transmission and reception time measured by the transmission and reception time measurement unit 32 and the intensity measured by the reflected wave intensity measurement unit 33 for each of the plurality of measurement points” in other words, the system directs the beam to the non dirt pixels shown in figs. 5A-5C).
It would have been obvious to one of ordinary skill in the art to modify Astrom to have the beam directed through the non obstructed areas of the transparent window because doing so would ensure usability of the beams for object detection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha K. Nickerson whose telephone number is (571)270-1037. The examiner can normally be reached Generally Monday-Tuesday, 7:00AM-3:00PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAMANTHA K. NICKERSON
Primary Examiner
Art Unit 3645



/SAMANTHA K NICKERSON/Primary Examiner, Art Unit 3645